DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In para 0043, lines 28-32 on page 6, “Δhd” is indicated as being between 0.4μm and 0.5μm, and also 1.7μm and 1.8μm.  It seems one of the “Δhd” should be changed to “Δhd1” to correspond to Fig. 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8, 9, 11-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo (CN 109786335, machine translation provided with Office Action) in view of Long et al. (Long) (WO 2015180320, machine translation provided with Office Action).
Regarding claim 1, Zhuo discloses a method for manufacturing an array substrate, comprising the following operations: sequentially forming a gate (page 3 of translation), a gate insulation layer (page 3 of translation), an active layer (amorphous silicon layer 22, page 3), an 
Regarding claim 9, Zhuo discloses an array substrate (abstract), wherein the array substrate is manufactured by a method for manufacturing the array substrate, the method comprising the following operations: sequentially forming a gate, a gate insulation layer, an active layer, an ohmic contact layer and a metal layer on a base substrate (page 3 of translation); forming a photolithography mask on the metal layer, a thickness of the photolithography mask being of 1.8μm-2.0μm (para 0065 and, page 6 of translation, the numbers are omitted in the translation, refer to para 0065); exposing the photolithography mask through a mask plate to make a uniformity of the photolithography mask in a half-exposed area of the mask plate reach a preset uniformity; and 14manufacturing the array substrate based on the exposed photolithography mask (pages 3-6).  However, Zhuo does not disclose that the 
Regarding claims 3 and 11, Zhuo discloses wherein the preset uniformity is between 20% and 40%.
Regarding claims 4 and 12, Zhuo discloses after exposing the photolithography mask, a thickness of the photolithography mask in the half-exposed area reaches 0.4μm to 0.5μm (0.2 μm to 0.8 μm, para 0065 and page 6 of translation).
Regarding claims 5 and 13, Zhuo discloses wherein the operation of manufacturing the array substrate based on the exposed photolithography mask comprises: etching the metal layer, the ohmic contact layer and the active layer beyond the exposed 13photolithography mask; ashing the photolithography mask to remove the photolithography mask in the half-exposed area; and sequentially etching the metal layer, the ohmic contact layer and the active layer based on the ashed photolithography mask to form the array substrate (abstract, pages 3-6).
Regarding claims 8 and 16, Zhuo discloses wherein a value of the second preset amount is between 8000sccm and 10000sccm (page 4). Although Zhuo does not disclose wherein a value of the first preset amount is between 10000sccm and 24000sccm, it would have been obvious to one of ordinary skill in the art to provide the first preset amount as claimed 
Regarding claim 17, Zhuo in view of Long discloses a display device (abstract, page 1 of Zhuo), wherein the display device comprises the array substrate of claim 9

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Long et al. as applied to claims 1 and 9 above, and further in view of Uehara et al. (Uehara JP 8-236767, machine translation provided with Office Action).
Regarding claims 2 and 10, Zhuo discloses wherein the operation of exposing the photolithography mask through a mask plate to make a uniformity of the photolithography mask in a half-exposed area of the mask plate reach a preset uniformity comprises: exposing the photolithography mask through the mask plate and a photolithography machine to make the uniformity of the photolithography mask in the half-exposed area of the mask plate reach the preset uniformity (pages 3-6).  However, the further difference between the claimed invention and the modified Zhuo is a depth of focus of the photolithography machine being between 1.8μm and 2.0μm.  Uehara discloses on page 8 and 9 (Fig. 1 and 2), base substrate 10 with gate, an active layer, and a metal layer (pages 8, 9) wherein a depth of focus of the photolithography machine is between 1.8μm and 2.0μm (1.5μm or more, page 9).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Zhuo by providing a depth of focus between 1.8μm and 2.0 since Uehara teaches a depth of focus greater than 1.5μm, and since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Long et al. as applied to claims 5 and 13 above, and further in view of Zhang (CN 110112072, machine translation provided with Office Action).

Regarding claims 7 and 15, Zhuo discloses wherein the operation of ashing the photolithography mask to remove the photolithography mask in the half-exposed area comprises: ashing the photolithography mask by using a first preset amount of sulfur hexafluoride and a second preset amount of oxygen to remove the photolithography mask in the half-exposed area, a ratio of the first preset amount and the second preset amount ranging from 1:1 to 3:1 (page 4).  However, Zhuo does not explicitly disclose ashing the photolithography mask for 80 seconds to 100 seconds.  Zhang discloses manufacturing an array substrate (abstract) by ashing for 20 to 150 seconds (page 4) by using oxygen.  Therefore it would have been obvious to one of ordinary skill in the art to further modify Zhuo by ashing for 80-100 seconds as taught by Zhang in order to increase throughput and since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (2019/0229017) is cited to show the state of the art regarding forming gate, gate insulating layer, active layer metal layer (para 0022) and forming a photolithography mask having a thickness (para 0112-0116).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	March 10, 2022